On Petition for Rehearing filed April 29, 1916.
Fisk, Ch. J.
A petition for a rehearing has been filed, which, upon its face and at first blush, would appear to have some merit. However, upon mature reflection we are convinced that the points urged therein are wholly untenable; but in denying the petition we deem it proper to state our views briefly.
It will be noticed that we expressly based our decision upon the sole ground that, having submitted all their differences to arbitration and the award being valid, the parties are thereby forever concluded.
It is now strenuously insisted by counsel that we committed error in stating that, according to the testimony of the witness Halliday, the arbitrators in arriving at their award did not give respondent credit under the so-called forfeiture clause of the contract stipulating damages at the rate of $5 per day for delay in completing the contract; and we are also-criticized for thus delving into the merits in the face of our holding' that all controversy between the parties was foreclosed by the award. But the above statement was prompted by appellant’s contention to the . contrary, and all we meant was that the arbitrators, as a matter of fact,, declined to allow the sum asked by respondent under such clause, and for such delay they merely allowed the sum of $150. The method by which they arrived at such allowance is not in the least material, there existing no ground for impeaching the award. The parties selected such *125tribunal, and concededly submitted all matters of difference to it, and under tbe law the arbitrators were vested with jurisdiction to decide nil questions of law, as well as fact, and even if they had allowed $5 per day for the full period of the delay, such allowance would, nevertheless, be binding in the absence of fraud or mistake. As stated in 2 R. C. L. 386: “Their decision on matters of fact and law is conclusive, and all matters in the award are thenceforth res judicata, on the theory that the matter has been adjudged by a tribunal which the parties have agreed to make final, a tribunal of last resort for that controversy.” (Citing numerous cases.) See also 5 C. J. pages 179-183 and cases cited. Counsel cites six cases in his petition in support of his contention that the award will be avoided or may be modified for a mistake in law made by the arbitrators. We have examined these authorities, and, with the possible exception of one or two, they support the rule stated in Ruling Case Law and Corpus Juris, above cited. To substantiate this assertion we quote briefly from two of the authorities cited. Squires v. Anderson, 54 Mo. 193, contains -the following statement in the opinion: “It is insisted by the plaintiff that the árbitrators had full power to judge and decide both as to the law and the facts of the case, and that their award is final and conclusive on the parties. This may be, and is, true in reference to matters coming within the scope of the authority given them by the submission. But if they assume to act on questions not submitted, or fail to follow the directions in the submission in a material point, their award in reference to such matters will not be binding, either on questions of law or of fact.” In Walker v. Walker, 60 N. C. (1 Winst. L.) 259, the syllabus reads: “An award is avoided by a mistake in law by an arbitrator as to what is submitted to his decision. But when arbitrators act within the bounds of their authority, their decisions on questions of law and of fact are binding on the parties, unless the arbitrators acted corruptly or committed gross errors.”
Counsel relies, all through his petition, upon the assumption that the clause stipulating for the allowance of $5 per day for delay in completing the contract is void because it provides for a penalty instead of for liquidated damages. While, as stated in the opinion, this question is not before us for decision, and we do not decide the point, we respectfully refer counsel to the authorities cited in the elaborate note to the *126case of Webster v. Bosanquet, Ann. Cas. 1912C, 1019, and especially to tbe cases cited at page 1027. See also Ward v. Hudson River Bldg. Co. 125 N. Y. 230, 26 N. E. 256; and 8 R. C. L. 569.
Tbe petition is denied.